In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-14-00116-CR &
                   06-14-00117-CR



          JOSEPH JOHN GRUBBS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                  Hunt County, Texas
           Trial Court Nos. 29,417 & 29,725




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Court reporter Julie Vrooman recorded the trial court proceedings in cause numbers 06-

14-00116-CR and 06-14-00117-CR, styled Joseph John Grubbs v. The State of Texas, trial court

cause numbers 29,417 and 29,725, in the 354th Judicial District Court of Hunt County, Texas.

The reporter’s records were originally due in these matters October 31, 2014. This deadline was

extended twice by this Court on Vrooman’s request, resulting in the most recent due date of

January 2, 2015. Vrooman has now filed a third request seeking an additional extension of the

filing deadline.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the records in these cases are filed in a

reasonable amount of time.

       Therefore, we overrule Vrooman’s third request for an extension of the filing deadline

and hereby order her to file the reporter’s records in cause numbers 06-14-00116-CR and 06-14-

00117-CR, styled Joseph John Grubbs v. The State of Texas, trial court cause numbers 29,417

and 29,725, in the 354th Judicial District Court of Hunt County, Texas, to be received by this

Court no later than Monday, February 2, 2015.




                                                 2
        If the records are not received by February 2, we warn Vrooman that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.

        IT IS SO ORDERED.

                                            BY THE COURT

Date: January 14, 2015




                                              3